DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9, 12, 13, 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 discloses “receiving...,” “determining…” and “executing…” steps, and it is unclear what is performing these steps.  Therefore, the claim is indefinite for failing to clearly and distinctly define what is performing the steps of the claim.
Claims 2 and 9 are also rejected for failing to cure the deficiencies of claim 1.
Claim 3 discloses “retrieving…,” “calculating…” and “setting…” steps, and it is unclear what is performing these steps.  Therefore, the claim is indefinite for failing to clearly and distinctly define what is performing the steps of the claim.
Claims 3 and 12 disclose “calculating….the first model and a first resource…,” and it is unclear if this first model is referring to the first model set or a different model altogether.  Therefore, the claims are indefinite for failing to clearly and distinctly define what this “first model” is referring to within the claims.
Claim 4 discloses a “determining…” step, and it is unclear what is performing this step.  Therefore, the claim is indefinite for failing to clearly and distinctly define what is performing the step of the claim.
Claim 5 discloses “generating…” and “saving…” steps, and it is unclear what is performing these steps.  Therefore, the claim is indefinite for failing to clearly and distinctly define what is performing the steps of the claim.
Claim 6 discloses a “sorting…” step, and it is unclear what is performing this step.  Therefore, the claim is indefinite for failing to clearly and distinctly define what is performing the step of the claim.
Claim 7 discloses “retrieving…” and “executing…” steps, and it is unclear what is performing these steps.  Therefore, the claim is indefinite for failing to clearly and distinctly define what is performing the steps of the claim.
Claims 7 and 16 disclose “one or more of language associated with the first model set,” and it is unclear what this language entails (e.g., such as a query language, a programming language, etc.).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the claims are indefinite for failing to clearly and distinctly define what this language entails.  
Claim 8 discloses a “generating…” step, and it is unclear what is performing this step.  Therefore, the claim is indefinite for failing to clearly and distinctly define what is performing the step of the claim.
Claims 8 and 17 disclose “one or more models in the first model,” and it is unclear if this first model is referring to the first model set or a different model altogether.  Therefore, the claims are indefinite for failing to clearly and distinctly define what this “first model” is referring to within the claims.
Claims 3 and 12 recite the limitation "in the past" in lines 3, respectively.  There is insufficient antecedent basis for this limitation in the claims.
Claims 4 and 13 recite the limitation "the second prioritization" in lines 1 and 1-2, respectively.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 101
Invitation to Participate in DSMER Pilot Program
The present application satisfies the criteria for participation set forth in the Federal Register Notice entitled “Deferred Subject Matter Eligibility Response (DSMER) Pilot Program.” Therefore, the examiner invites applicant to participate in the DSMER pilot program. 

An applicant who accepts the invitation to participate in this pilot program must still file a reply to every Office action mailed in this application, but may defer presenting arguments or amendments in response to subject matter eligibility (SME) rejection(s) until the earlier of final disposition of the application, or the withdrawal or obviation of all other outstanding non-SME rejections. A final disposition for purposes of this pilot program occurs upon the earliest of: mailing of a notice of allowance; mailing of a final Office action; filing of a notice of appeal; filing of a request for continued examination; or abandonment of the application. Other than applicant’s ability to defer responding to SME rejections, participation in the DSMER pilot program does not alter the normal examination process (e.g., as outlined in MPEP 700), and applicant must still respond to all non-SME rejections when replying to Office actions. 

Further information about the pilot program, including an explanation of the criteria for receiving an invitation, and the conditions of participation, is provided in the Federal Register Notice announcing the program, which is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response.

Applicant has two choices with respect to this invitation:
(1) Applicant may elect to participate in the DSMER pilot program. To effect this choice, applicant MUST accept this invitation by filing a completed request form PTO/SB/456 with a timely response to this Office action. The DSMER Pilot request form must be signed in accordance with 37 CFR § 1.33(b) by a person having authority to prosecute the application, and must be submitted via the USPTO’s patent electronic filing systems (EFS-Web or Patent Center). The form is available on the pilot program website https://www.uspto.gov/patents/initiatives/patent-application-initiatives/deferred-subject-matter-eligibility-response. If the form is properly completed and timely received, the application will be entered into the pilot program.

(2) Applicant may decline to participate in the pilot program. No action is required from applicant to effect this choice, because if applicant does not timely file a properly completed form PTO/SB/456, the application will not be entered into the pilot program.
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims disclose a computer program product comprising a machine-readable medium storing instructions.  As described in the applicant’s specification, paragraph [0035] does not expressly and unambiguously limit that medium to solely non-transitory forms via a definition or similar limiting language such that the claimed medium encompasses transitory forms and is ineligible under 35 U.S.C. 101.  Claims 19 and 20 therefore fail to definitely and clearly recite a medium that is non-transitory.

Allowable Subject Matter
Claims 10, 11, 14, 15 and 18 are allowed.
Claims 1-9, 12, 13, 16 and 17 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, as set forth in this Office action.
Claims 19 and 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101 as set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Bhattacharjee (US 2019/0272271): one or more tools for facilitating searching and analyzing large sets of data to locate data of interest; 
Cadambi (US 2012/0124591): a scheduler and resource manager for coprocessor-based heterogeneous clusters of application scheduling via priority metrics; 
Li (CN-101702833-A): a mobile grid task scheduling method for grouping all tasks in the task queue and all resources in the resource set; searching the resource with the minimum time consumption in the execution of each task in the same class of task group and resource group; obtaining the resource and task corresponding to the minimum value of the sum of the minimum execution time, the predicted submitting communication time and the predicted result returning communication time based on each task and searched corresponding resource; and disturbing the resource to the task; after finishing the task scheduling, eliminating the task and updating the resource set so as to finish the mobile grid task scheduling; 
Nakadai (US 2009/0157870): a resource-amount calculation system capable of increasing service quality up to a targeted level or suppressing deterioration of service quality caused by an increase in the number of accesses; 
Osborn (US 6,026,391): estimating response times for database queries in computer systems by correlating estimated system cost information for a database query provided from a database management system associated with the computer system with statistics compiled from previous queries in order to estimate the system response time; 
Pathak (US 2018/0060395): selecting interruptible resources for query execution based on the probability that the query can complete execution at interruptible computing resources; 
Singh (US 2019/0220534): identifying and mitigating high-risk database queries through ranked variance analysis; 
Singhal (US 10,372,711): prediction of effect of cache on query elapsed response time during an application development stage; and 
Tamura (US 2005/0076162) processing an I/O request received from an external device in accordance with a protocol such as an Enterprise Systems Connection or FIbre CONnection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEDRA M MCQUITERY whose telephone number is (571)272-9607. The examiner can normally be reached Monday - Thursday, 8 am - 6 pm (C.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Diedra McQuitery/Primary Examiner, Art Unit 2166